Citation Nr: 1313882	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for L5-S1 degenerative disc disease.

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity numbness and pain associated with cervical spine degenerative joint disease.

4.  Entitlement to an initial compensable rating for left lower extremity numbness and pain associated with L5-S1 degenerative joint disease.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, from November 2002 to October 2003, from October 2005 to July 2007, and from January 2010 to January 2012.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was previously before the Board and the Board remanded the claims in March 2010, October 2011, and April 2012 for additional development.  The case has been returned to the Board for further appellate consideration.

The Board notes that the issue of entitlement to an increased initial rating for left lower extremity numbness and pain associated with L5-S1 degenerative joint disease was characterized in the April 2012 remand as entitlement to an initial rating in excess of 10 percent for such disability; however, review of the claims file reveals that the issue currently on appeal is entitlement to an initial compensable rating for left lower extremity numbness and pain associated with L5-S1 degenerative joint disease.  Thus, the issue of entitlement to an increased initial rating for left lower extremity numbness and pain has been revised accordingly on the preceding page.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.
REMAND

In October 2007, the Veteran submitted claim of entitlement to service connection for a cervical spine disorder and a lumbar spine disorder.  In December 2007, service connection was awarded for both cervical spine degenerative joint disease and L5-S1 degenerative disc disease, and separate, noncompensable ratings were assigned thereto, effective August 15, 2007.  The Veteran perfected an appeal seeking compensable initial ratings. 

In a June 2008 statement of the case, the noncompensable ratings assigned to the Veteran's service-connected cervical spine degenerative joint disease and L5-S1 degenerative disc disease were combined in a singular 10 percent rating, effective July 26, 2007.  This decision was then effectuated in a June 2008 rating decision.  Although the July 26, 2007 effective date was assigned in the statement of the case and in the body of the rating decision, the code sheet associated with the June 2008 rating decision listed the effective date as August 15, 2007.  The claims were then certified to the Board for appellate review.

In March 2010, the Board found that the ratings assigned to the Veteran's service-connected cervical spine degenerative joint disease and L5-S1 degenerative disc disease were erroneously combined into a singular rating.  See 38 C.F.R. § 4.25(b), 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (6) (2012).  As such, the Board found that a remand was necessary in order for the RO to assign separate ratings to the disabilities. 

Additionally, during the pendency of the appeal, the Veteran submitted claims of entitlement to service connection for left lower extremity and left upper extremity neurological symptoms he claimed were associated with his service-connected cervical spine degenerative joint disease and L5-S1 degenerative disc disease.  These claims were separately developed and denied in an August 2008 rating decision.  Despite this, the Board found that the regulations instructed VA to contemporaneously evaluate any neurological abnormalities when rating service-connected disabilities pursuant to 38 C.F.R. § 4.71, General Rating Formula for Disease and Injuries of the Spine.  See Note (1).  Accordingly, the Board found that claims of entitlement to service connection for left lower extremity and left upper extremity neurological symptoms were within its jurisdiction and remanded said claims for development and adjudication by the RO.

While these claims were in remand status, the Veteran underwent two VA examinations in June 2010; one to assess the severity of the orthopedic manifestations of his service-connected cervical spine and lumbar spine disabilities, the other to assess the presence and nature of any associated neurological manifestations.  Further, in August 2010, the RO obtained an addendum to the June 2010 neurological examination wherein the examiner provided an etiological opinion.  Based on these examinations, in a June 2011 rating decision, service connection for left arm and left leg numbness and pain was granted and separate 10 percent and noncompensable ratings were assigned, respectively, effective July 26, 2007.  Further, in a June 2011 supplemental statement of the case (SSOC), the rating assigned to the Veteran's service-connected cervical spine disability was increased to 20 percent, but no effective date was assigned.  The rating assigned to the Veteran's service-connected lumbar disability was maintained at 10 percent.

The Veteran returned to active duty service as of January 11, 2010 and, the RO rescinded the SSOC that granted an increase for the Veteran's service-connected cervical spine disability, and denied an increased rating for his service-connected lumbar spine disability.  The RO determined that as the June 2010 VA examinations occurred during a period of active duty service, the findings generated could not be used to determine the appropriate ratings for the Veteran's service-connected cervical and lumbar spine disabilities.  The RO then issued another June 2011 SSOC wherein only the evidence dated prior to January 11, 2010 was considered.  The RO denied initial ratings in excess of those previously granted, and remitted the claims back to the Board for further appellate review.

In October 2011, the Board found that although the RO appeared to have rated the Veteran's service-connected cervical and lumbar spine disabilities separately, including assigning separate ratings, the code sheet associated with the June 2011 rating decision still indicated that a singular 10 percent rating had been assigned for both disabilities.  Consequently, the Board found that the RO did not substantially comply with the March 2010 remand directives and, thus, remanded the Veteran's claims for separate adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2011, the RO issued a rating decision wherein the rating assigned to the Veteran's service-connected cervical spine disability was increased to 20 percent, and a separate 10 percent rating was assigned to the Veteran's service-connected lumbar spine disability.  The RO did not assign an effective date for either rating, stating that the appropriate effective date will be the day following the end of the Veteran's current period of active duty service.  The RO then issued a SSOC, also dated in October 2011, wherein it found that the evidence of record prior to June 12, 2010 did not establish entitlement to separate evaluations for the Veteran's cervical and lumbar spine disabilities.  Indeed, according to the code sheet associated with the October 2011 rating decision, the RO assigned a 20 percent rating for the Veteran's cervical spine disorder, effective from January 10 to January 11, 2010; assigned a 10 percent rating to the Veteran's lumbar spine disability, effective from January 10 to January 11, 2010; and maintained a singular 10 percent rating for the Veteran's cervical and lumbar spine disabilities, effective from August 15, 2007 to January 11, 2010.  The RO denied ratings in excess of those already granted, and then remitted the Veteran's claims to the Board for further appellate review.

In the April 2012 remand, the Board found that the assignment of a singular rating for the Veteran's service-connected cervical and lumbar spine disabilities for any period of time during the pendency of this appeal was erroneous.  Further, the Board found that the RO did not substantially comply with the March 2010 and October 2011 remand directives and, thus, remanded the Veteran's claims for separate adjudication for all periods of time during the pendency of this appeal.  See Stegall, 11 Vet. App. at 271.
 
The Board also found in April 2012 that a remand was required in order for the RO to re-assess the appropriate effective dates assigned to the ratings for the Veteran's service-connected cervical and lumbar spine disabilities.  Specifically, the Board directed that the RO must clarify if the original effective date of August 15, 2007 is accurate, which was assigned in the December 2007 rating decision and is shown in the code sheets associated with the June 2008 rating decision, June 2011 rating decision, and October 2011 rating decision; or if the July 26, 2007 effective date that was assigned in the June 2008 SSOC and in the body of the June 2008 rating decision is accurate.

Further, the Board noted in April 2012 that the RO did not contemporaneously evaluate the ratings assigned to the neurological manifestations associated with the Veteran's service-connected cervical and lumbar spine disabilities in the October 2011 SSOC.  As such, the Board found that the RO must re-evaluate the ratings assigned to the Veteran's service-connected left arm and left leg pain and numbness when re-evaluating the ratings assigned to the Veteran's service-connected cervical and lumbar spine disabilities.  The Board also explained that the RO must assign effective dates for the ratings assigned to the service-connected disabilities at issue herein, even if the dates are during a period of the Veteran's active duty service.  Therefore, the Board directed that the RO must contemporaneously readjudicate all of the claims on appeal, to include the claims of entitlement to an increased rating for degenerative joint disease of the lumbar spine and entitlement to an increased rating for degenerative joint disease of the cervical spine, as well as the claims of entitlement to higher initial ratings for left arm numbness and pain associated with the Veteran's service-connected cervical spine degenerative joint disease and left leg numbness and pain associated with L5-S1 degenerative disc disease.  In so doing, the Board indicated that the RO must assign effective dates to all ratings even if such dates occur during the Veteran's period of active duty service that began on January 11, 2010.

The Veteran's Virtual VA electronic claims file shows that in December 2012, the RO issued a rating decision wherein compensation for left arm and left leg numbness and pain was terminated effective January 11, 2010, due to a return to active duty.  An evaluation of 20 percent was assigned for left arm numbness and pain and an evaluation of 10 percent was assigned for left leg numbness and pain, from June 12, 2010.  The RO then issued a SSOC, also dated in December 2012, wherein it found that the Veteran was entitled to an increased evaluation for his disabilities of left arm and left leg numbness and pain, although the RO did not indicate the evaluation assigned or an effective date for such.  Nevertheless, the RO did indicate that the evaluations were discontinued effective January 11, 2010, the date that the Veteran returned to active duty.  According to the code sheet associated with the December 2012 rating decision, the RO assigned a 20 percent rating for the Veteran's cervical spine disorder, effective from July 26, 2007 to January 11, 2010; maintained a 10 percent rating for the Veteran's left arm numbness and pain, effective from July 26, 2007 to January 11, 2010, and assigned a 20 percent rating for such disorder from June 12, 2010; assigned a 10 percent rating for the Veteran's lumbar spine disorder from July 26, 2007 to January 11, 2010; and maintained a noncompensable rating for the Veteran's left leg numbness and pain from July 26, 2007 to January 11, 2010, and assigned a 10 percent rating for such disability effective from June 12, 2010.  

Virtual VA also contains a January 2013 rating decision wherein it was noted that the Master Record was updated to reinstate previously service-connected conditions following separation from active duty.  According to the code sheet associated with the January 2013 rating decision, the RO assigned a 20 percent rating for the Veteran's lumbar spine disorder from January 10 to January 11, 2010, and assigned a 20 percent rating for such disability from February 1, 2012; assigned a 10 percent rating for the Veteran's cervical spine disorder, effective from August 15, 2007 to January 11, 2010, and from February 1, 2012; maintained a 10 percent rating for the Veteran's left arm numbness and pain, effective from July 26, 2007 to January 11, 2010, and from February 1, 2012; and maintained a noncompensable rating for the Veteran's left leg numbness and pain from July 26, 2007 to January 11, 2010, and from February 1, 2012.  

Additionally, in a February 2013 rating decision, the RO continued a 10 percent evaluation for left arm numbness and pain from February 1, 2010, and a noncompensable evaluation for left leg numbness, from February 1, 2012.  According to the code sheet associated with the February 2013 rating decision, the RO assigned a 20 percent rating for the Veteran's lumbar spine disorder from January 10 to January 11, 2010, and assigned a 20 percent rating for such disability from February 1, 2012; assigned a 10 percent rating for the Veteran's cervical spine disorder, effective from July 26, 2007 to January 11, 2010, and from February 1, 2012; maintained a 10 percent rating for the Veteran's left arm numbness and pain, effective from July 26, 2007 to January 11, 2010, and from February 1, 2012; and maintained a noncompensable rating for the Veteran's left leg numbness and pain from July 26, 2007 to January 11, 2010, and from February 1, 2012.  

Initially, the Board observes that the determinations of the RO/AMC subsequent to the most recent Board remand in April 2012 contain numerous inconsistencies pertaining to evaluations assigned and the effective dates of such, which have further confused the matters involved in this appeal.   

Reviewing the most recent determinations of the RO/AMC, it appears that separate ratings are not currently assigned for the Veteran's service-connected cervical and lumbar spine disabilities prior to January 10, 2010.  The Board again finds that the assignment of a singular rating for the Veteran's service-connected cervical and lumbar spine disabilities for any period of time during the pendency of this appeal is erroneous.  Effective September 26, 2003, intervertebral disc syndrome will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine, a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine, a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

According to Note (6) under the General Rating Formula for Diseases and Injuries of the Spine, VA is instructed to "[s]eparately evaluate disabilities of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability."  The evidence of record did not demonstrate that the Veteran's cervical or lumbar spine disabilities were productive of ankylosis.  Accordingly, the Board finds that there is no basis in fact or in law for the RO to assign a singular disability rating for the Veteran's service-connected cervical and lumbar spine disabilities for any period of time relevant to this appeal.

Regardless of the above analysis, in the March 2010, October 2011, and April 2012 remands, the Board specifically directed the RO to assign separate ratings to the Veteran's service-connected cervical and lumbar spine disabilities for all periods of time during the pendency of this appeal.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, 11 Vet. App. at 271.  As such, the Board finds that a remand is again necessary in order for the RO to assign separate ratings to the Veteran's service-connected cervical and lumbar spine disabilities, for all periods of time during the pendency of this appeal.

Additionally, clarification regarding the effective dates assigned to the Veteran's service-connected cervical and lumbar spine disabilities is still required.  As discussed above, service connection was awarded in December 2007 for both cervical spine degenerative joint disease and L5-S1 degenerative disc disease, and separate, noncompensable ratings were assigned thereto, effective August 15, 2007.  However, in the June 2008 SSOC, in the body of the June 2008 rating decision, and on the code sheets associated with the December 2012 and February 2013 rating decisions, the effective date assigned to the ratings for the Veteran's service-connected cervical and lumbar spine disabilities was July 26, 2007, while the code sheet associated with the June 2008 rating decision demonstrated that the assigned effective date was August 15, 2007.  The August 15, 2007 effective date was also listed in the code sheets associated with the June 2011, October 2011, and January 2013 rating decisions.   Further, the ratings assigned to the neurological symptoms associated with the Veteran's cervical and lumbar spine disabilities were respectively assigned an effective date of July 26, 2007.  As such, the effective dates assigned to the Veteran's service-connected cervical and lumbar spine disabilities were not clarified on remand and the Board finds that a remand is again required in order for the RO to re-assess the appropriate effective dates assigned to the ratings for the Veteran's service-connected cervical and lumbar spine disabilities.  See Stegall, 11 Vet. App. at 271.

Further, it appears from information in the claims file that the Veteran has been discharged from the most recent period of active duty service beginning on January 11, 2010.  Recent rating decisions dating since the Board's April 2012 remand continue to reflect that service-connection for the Veteran's service-connected cervical and lumbar spine disabilities and left arm and left leg pain and numbness was discontinued due to the Veteran's active duty service beginning on January 11, 2010.  However, as noted by the Board in April 2012, generally, a veteran has the right to elect to receive either pay for their current military duty or benefits based on a prior period of service.  See 10 U.S.C.A. § 12316 (West 2002); S. Rep. No. 81-569 (1955), reprinted in 1955 U.S.C.C.A.N. 2451, 2452; 27 Comp. Gen. 565 (1948); 27 Comp. Gen. 416 (1948); VAOPGCPREC 10-04, 72 Fed. Reg. 5802 (2007).  While there are certain limitations on this election, there is no basis for denying claims or otherwise altering VA's actions with respect to claims solely because a veteran has returned to active duty service during the pendency of an appeal.  See 10 U.S.C.A. § 12316(b); VAOPGCPREC 10-2004.  

Accordingly, the Board finds that on remand the RO must assign effective dates for the ratings assigned to the service-connected disabilities at issue herein, even if the dates are during a period of the Veteran's active duty service.  See Stegall, 11 Vet. App. at 271.  The Board includes the caveat that the RO may determine that by re-adjudicating the Veteran's above-captioned claims, including assigning the appropriate ratings and/or effective dates, VA would need to forego an action required of it by the applicable statutes and regulations.  In such case, the Board finds that the RO must stay the readjudication of the Veteran's claims and hold the claims in abeyance until such time as the necessary action(s) can be accomplished. VAOPGCPREC 10-04, 72 Fed. Reg. 5802 (2007). 

Finally, the Board observes that, as mentioned above, while the RO did adjudicate all four claims prior to remitting the case to the Board, additional inconsistencies have arisen that can be resolved on remand when the RO again re-evaluates and clarifies the ratings and effective dates assigned to the Veteran's service-connected cervical and lumbar spine disabilities and left arm and left leg pain and numbness.  

While December 2012 SSOC and the code sheet associated with the December 2012 rating decision indicated that a 20 percent rating had been assigned for the Veteran's cervical spine disorder, effective from July 26, 2007 to January 11, 2010, the code sheet associated with the January 2013 rating decision showed that the cervical spine disability was rated as 10 percent disabling, effective from August 15, 2007 to January 11, 2010, and from February 1, 2012.  As discussed above, the February 2013 rating decision also indicated a July 26, 2007 effective date for the cervical spine disability, with no more than a 10 percent rating at any time during the appeal period.   

According to the December 2012 SSOC and the code sheet associated with the December 2012 rating decision, the Veteran was assigned a 10 percent rating for the lumbar spine disorder from July 26, 2007 to January 11, 2010, however, the code sheets associated with the January 2013 and February 2013 rating decisions show a 20 percent rating for the Veteran's lumbar spine disorder from January 10 to January 11, 2010, and from February 1, 2012, without a separate rating for the lumbar spine disability prior to January 10, 2010.   

With regards to the Veteran's left arm numbness and pain, in the December 2012 rating decision, the RO maintained a 10 percent rating for the Veteran's left arm numbness and pain, effective from July 26, 2007 to January 11, 2010, and assigned a 20 percent rating for such disorder from June 12, 2010.  However, in the December 2012 SSOC, the RO found that the Veteran was entitled to an increased evaluation for his disability of left arm numbness and pain, although the RO did not indicate the evaluation assigned or an effective date for such.  Nevertheless, the RO did indicate that the evaluation was discontinued effective January 11, 2010.   In the code sheet associated with the January 2013 rating decision and in the body and on the code sheet of the February 2013 rating decision, a 10 percent rating for the Veteran's left arm numbness and pain was indicated, effective from July 26, 2007 to January 11, 2010, and from February 1, 2012.  However, the body of the February 2013 rating decision stated that an evaluation of 10 percent for left arm numbness and pain was assigned from February 1, 2010.   

Lastly, with regards to the service-connected left leg numbness and pain, in the December 2012 rating decision the RO maintained a noncompensable rating for the Veteran's left leg numbness and pain from July 26, 2007 to January 11, 2010, and assigned a 10 percent rating for such disability effective from June 12, 2010.  The December 2012 SSOC indicated that the Veteran was entitled to an increased evaluation for his left leg numbness and pain, although the RO did not indicate the evaluation assigned or an effective date for such.  Nevertheless, the RO did indicate that the evaluations were discontinued effective January 11, 2010, the date that the Veteran returned to active duty.  According to the code sheet associated with the January 2013 and February 2013 rating decisions, the Veteran was assigned a noncompensable rating for left leg numbness and pain from July 26, 2007 to January 11, 2010, and from February 1, 2012.  

Thus, on remand, all four claims must be adjudicated in a SSOC prior to remitting the case to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO must assign separate ratings for the Veteran's service-connected cervical spine degenerative joint disease and L5-S1 degenerative disc disease, for ALL periods of time during the pendency of this appeal.

2.  The RO must provide clarification as to the effective dates assigned to the separate ratings for the Veteran's service-connected cervical spine degenerative joint disease and L5-S1 degenerative disc disease.  Specifically, the RO must clarify if the original effective date of August 15, 2007 is accurate, which was assigned in the December 2007 rating decision and is shown in the code sheets associated with the June 2008 rating decision, June 2011 rating decision, October 2011 rating decision, and January 2013 rating decision; or if the July 26, 2007 effective date that was assigned in the June 2008 SSOC and in the body of the June 2008 rating decision, and shown in the code sheets associated with the December 2012 rating decision and February 2013 rating decision is accurate.

3.  If and only if the RO determines that readjudication of the Veteran's claims on appeal would require VA to forgo an action required of it by the applicable statutes and regulations, then the RO must stay the readjudication of the Veteran's appeal and hold the claims on appeal in abeyance until such time as all requisite action(s) can be accomplished.

4.  If the RO determines that readjudication of the Veteran's claims on appeal would not require VA to forgo a requisite action, the RO must contemporaneously readjudicate all of the claims on appeal, to include the claims of entitlement to an increased rating for degenerative joint disease of the lumbar spine and entitlement to an increased rating for degenerative joint disease of the cervical spine, as well as the claims of entitlement higher initial ratings for left arm numbness and pain associated with the Veteran's service-connected cervical spine degenerative joint disease and left leg numbness and pain associated with L5-S1 degenerative disc disease.  In so doing, the RO must assign effective dates to all ratings even if such dates occur during the Veteran's period of active duty service that began on January 11, 2010.  If any benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


